Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102093554A.   CN ‘554 discloses random copolymers which comprise glutamate and glutamic acid blocks,  having a number average molecular weight of 2000-80,000.  See page 3, lines 9-14 of the provided machine translation.  CN ‘554 teaches that the formed random copolymers can be functionalized and biologically active.  See page 5, lines 6-20.  CN ‘554 teaches particular examples of the random copolymers at page 8, line 19, page 18, line 28 – page 19, line 15.  CN ‘554 differs from the claimed invention because it does not disclose the weight average molecular weight as claimed, however, since the number average disclosed is 2000-80,000  and the claimed range is 100-500 KDa  and number average molecular weight is lower than weight average molecular weight, it is reasonable to expect that the values of CN ‘554 would be within the claimed range.  
CN ‘554 also differs from the claimed invention because it does not disclose the particular ratio of glutamate to glutamic acid.  However, it would have been obvious to one of ordinary skill in the art to have selected the proportions of the components in order to provide a copolymer having the desired properties.
Claims 7-9, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102093554A in view of Tao et al, CN 103590133 .
CN ‘554 discloses a random polyglutamic acid poly benzyl glutamate copolymer as set forth above.  
CN ‘554 differs from the claimed invention because it does not disclose spinning the polypeptide copolymer into a fibrous material.
However, Tao et al discloses that polypeptide copolymers can be formed into porous fibrous materials by spinning the polypeptide copolymers in order to prepare scaffolds for tissue repair and for other applications including medicine released control, sewage treatment and the like.  See abstract.
Therefore, it would have been obvious to have spun the particular polypeptide copolymer disclosed by CN ‘554 into a porous scaffold as taught by Tao et al, because the polypeptide copolymer of CN ‘554” is disclosed as being able to be modified to have different functionality.  See page 2, lines 22-28.  
Applicant's arguments filed 5/31/22 have been fully but are moot in view of the new grounds of rejection set forth above, which was necessitated by Applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789